Exhibit 10.1
Change In Control Policy
 
 
 
 
1.
Introduction

 
 

 
1.1 
Overview

 
The PartnerRe Ltd. Change in Control Policy (this “Policy”) protects the salary
and benefits of certain key executives in situations where a change in control
has occurred and the key executive has terminated employment within 12 months of
such event.
 

 
1.2 
Purpose of the Policy

 
The purpose of this Policy is to secure the continued services of key executives
of PartnerRe Ltd. (the “Company”) and to ensure their continued dedication to
their duties in the event of, or the threat of, a significant corporate
transaction.
 

 
1.3 
Policy Objectives

 
 
-
provide incentives to ensure key executives act in the best interests of
shareholders in the event of a significant corporate transaction; and

 


 
-
provide protection to key executives who may be asked to defend against hostile
takeovers.

 
 

 
1.4 
Scope

 
This Policy is intended to apply to certain key executives, as approved by the
Compensation and Management Development Committee (“Participants”), and will be
managed and administered by Group Compensation and Benefits department.
 
 
 
2.
Policy

 

 
2.1 
Policy Statement & Description

 
CIC Award Conditions
 
Participants are entitled to CIC award provisions under the following
conditions:
 
 

  1
PartnerRe
 
Change in Control Policy
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
-
Significant Transaction, as defined herein, has occurred within the last 12
months; and

 
 
 
-
The Participant is terminated by the Company for reasons other than death,
disability or “Cause” or the Participant terminates with “Good Reason”, as
defined herein, during the Transition Period.

 
 
CIC Award Provisions by Tier Level
 
The CIC award provisions for each Participant are defined by the tier level of
the Participant.
 

 
Tier 1
Tier 2
Tier 3
Award Provisions
Group Chief Executive Officer
Executive Committee Member
Other
Base Salary
3 times annual
2 times annual
1 time annual
Cash Annual Incentive (1)
3 times
2 times
1 time
Prorata Target Cash Annual Incentive (2)
1
1
0
Health and Welfare
3 years
2 years
N/A
Equity-Based Awards (3)
Accelerated vesting and, if applicable, payment
of any unvested awards
Other Benefits
As per individual contracts



 
 
(1)
Cash Annual Incentive is an amount that is equal to the percentage calculated by
multiplying the sum of the percentage that is the Payout as % of Target for each
of the three fiscal years prior to the fiscal year in with the Significant
Transaction occurs, divided by 3 (the “Average Payout Percentage”) and
multiplying the Average Payout Percentage by the target Annual Incentive for the
fiscal year in which the Significant Transaction occurs or an amount that is
equal to the target Annual Incentive for the fiscal year in which the
Significant Transaction occurs, whichever is greater.

 

 
(2) 
Prorated for year of termination.

 
 
(3)
This treatment of equity awards will apply in the event of an occurrence of a
significant corporate transaction that involves a third party and constitutes a
Significant Transaction and a qualifying termination, notwithstanding the
treatment of such awards provided in the applicable equity plans and award
agreements.  In the event of an occurrence of a corporate transaction that
constitutes a Change in Control (as defined in the applicable equity plans),
regardless of whether such occurrence constitutes a Significant Transaction, the
treatment of equity awards provided in the applicable equity plans and award
agreements will apply.

 
 

  2
PartnerRe
 
Change in Control Policy
 

 
 

--------------------------------------------------------------------------------

 
 

 
2.2 
Roles and Responsibilities

 
The Compensation and Management Development Committee approves this
Policy.  This Policy will be managed and administered by Group Compensation and
Benefits.
 

 
 3.
Appendix

 

 
3.1 
Glossary

 
 

Terms Definitions
Significant Transaction
(i)  at any time during a period of 12 consecutive months, when any "person"
within the meaning of Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than the “Company”, a subsidiary or any
employee benefit plan(s) sponsored by the Company or any subsidiary, is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, more than fifty percent (50%) of the then
outstanding common shares of the Company;
     
(ii) at any time during a period of 12 consecutive months, when 50% or more of
the individuals who constitute the Board of Directors of the Company (the
“Board”) at the beginning of such period, cease to be members of the Board for
any reason.
     
(iii) all or substantially all of the assets of the Company are sold, liquidated
or distributed (in one or a series of related transactions); or
     
(iv) there occurs a reorganization, merger, consolidation, amalgamation or other
corporate transaction involving the Company (a "Transaction”), other than with a
wholly-owned subsidiary and other than a transaction, that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such Transaction.

 

  3
PartnerRe
 
Change in Control Policy
 

 
 

--------------------------------------------------------------------------------

 
 

Terms Definitions

Cause
The Company shall have “Cause” to terminate the Participant’s employment
hereunder upon (A) the engaging by the Participant in serious negligence or
willful misconduct which is demonstrably injurious to its subsidiaries; (B)
willful and intentional failure to comply in all material respects with the
direction of the Board after written notice and the opportunity to correct, or
(C) the conviction, a plea of guilty or a plea of no contest of the Participant
for a serious criminal act. For purposes of this paragraph, no act, or failure
to act, on the Participant’s part shall be considered “willful” unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company.
 
Good Reason
“Good Reason” shall mean (A)  a failure by the Company to comply with any
material provision of the Participant’s Employment Agreement, (B)  the
assignment to the Participant by the Company of duties inconsistent in a
material adverse respect with the Participant’s position, authority, duties or
responsibilities with the Company, as applicable, including, but not limited to,
any reduction whatsoever in such position, authority, duties, responsibilities
or status, or a change in the Participant’s titles as then in effect,
(C)  without the Participant’s prior written consent, any reduction in Base
Salary and annual benefits, or (D)  change in the condition of employment.
 
Transition Period
The period following the Significant Transaction during which CIC award
provisions may be claimed by a Participant under specific conditions as outlined
herein.
     
The Transition Period for all Participants is 12 months following the date of
the Significant Transaction.



 
 

 
3.2
Related Policies & Regulations

 
The Change in Control sections of the Equity Plan documents, subject to note
‎(3) in Section ‎2.1 above.
 

 
3.3
Section 409A and Section 457A

 
With respect to any CIC awards subject to Section 409A or Section 457A of the
Internal Revenue Code of 1986, as amended (the “Code”), this Policy is intended
to comply with the requirements of Section 409A or Section 457A of the Code, as
applicable, and the provisions of this Policy will be interpreted in a manner
that satisfies the requirements of Section 409A or Section 457A of the Code, as
applicable, and this Policy will be operated accordingly.  If any provision of
this Policy or any term or condition of any CIC award would otherwise frustrate
or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict.
 
 

  4
PartnerRe
 
Change in Control Policy
 

 
 

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, nothing in this Policy is intended to guarantee that
the Participants will not be subjected to the payment of “additional tax” or
interest under Section 409A or Section 457A of the Code, and nothing in this
Policy permits the Participants to seek or obtain such indemnification from the
Company for any such “additional tax” or interest. If an amount payable under a
CIC award as a result of the Participant’s termination of service (other than
due to death) occurring while the Participant is a “specified employee” under
Section 409A of the Code constitutes a deferral of compensation subject to
Section 409A of the Code, then payment of such amount will not occur until six
months and one day after the date of the Participant’s termination, except as
permitted under Section 409A of the Code. For the avoidance of doubt, the tax
treatment of the benefits provided under this Policy is not warranted or
guaranteed.
 
 

  5
PartnerRe
 
Change in Control Policy
 

--------------------------------------------------------------------------------



 


 